11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                  JUDGMENT

Mitchell E. Bouldin,                        * From the 277th District
                                             Court of Williamson County,
                                             Trial Court No. 11-852-C26.

Vs. No. 11-14-00088-CV                       * August 7, 2014

Systems & Services Technologies, Inc.,      * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has considered Mitchell E. Bouldin’s and Systems & Services
Technologies, Inc.’s agreed motion to dismiss this appeal and concludes that the
motion should be granted. Therefore, in accordance with this court’s opinion, the
appeal is dismissed. The costs incurred by reason of this appeal are taxed against
the party incurring same.